Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The terminal disclaimer filed on May 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 16/495829 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 12, 16, 18, 20-21, 28, 32-33, 37, 40, 48, 55, 64-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 recite purely functional limitation: “Toll like receptor agonist” which fails to clearly define the boundary of chemical compounds encompassed thereby. The use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)). See MPEP 2173.05(g) as how to properly use functional limitations in claims. In instant case, one of skilled artisan would not be able to envisage any structural limitation of claimed compounds.
Claims 28, 32-33, 68-70 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  For claim 28, virus and bacteria are not recognized in the art as having similar nature, and they have acquired separated status in the art.  For claims 32-33, 68-70, note, when the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
(A) all alternatives have a common property or activity; AND
(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  In instant case, lipid, peptidoglycan, lipoprotein, lipopeptide or lipopolysaccharide, do not have much in common as for their structures, and are not recognized as in a same class of chemical compounds.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 48 recites the broad recitation: a general structure pf A-Y-B, and the claim also recites many specific compounds, such as 
    PNG
    media_image1.png
    239
    639
    media_image1.png
    Greyscale
, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 12, 16, 18, 20-21, 28, 32-33, 37, 40, 48, 55, 64-70 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (WO 2011/119759 A1, IDS), in view of Tan et al. (“Intranasal Administration of TLR2 agonist Pam2Cys provides rapid protection against influenza in mice,” Molecular Pharmaceutics, 2012, Vol. 9, pp 2710-2718, IDS),  Djupesland (“Nasal drug delivery device: characteristics and performance in a clinical perspective-a review,” Drug Deliv. And Transl. Res. 2013, Vol. 3, pp 42-62), Chaturvedi et al. (“A review on mucoadhesive polymer used in nasal drug delivery system.” J. Adv. Pharm. Tech. Res. 2011, Vol. 2, Issue 4, pp 215-222) and Cheng et al. (“Characterization of Nasal spray pumps and deposition pattern in a replica of the human nasal airway,” J. Aerosol Medicine, 2001, Vol. 14, No. 2, pp 267-280).
Wu et al. teach TLR2 agonists with a general formula of 
    PNG
    media_image2.png
    118
    168
    media_image2.png
    Greyscale
, which encompassing Pam2Cys derivatives,  See, particularly paragraphs [0009] to [0014]. Expressly disclosed examples include compounds having Pam2Cys moieties, such as compound 48: 
    PNG
    media_image3.png
    153
    210
    media_image3.png
    Greyscale
, and compounds having Cys-Ser peptide with polyethylene glycol moiety, such as compound 88:  
    PNG
    media_image4.png
    106
    243
    media_image4.png
    Greyscale
, which has superior TLR2 agonistic activity, See, table I, pages 163-178. Wu et al. further discloses pharmaceutical composition comprising the TLR2 agonists, or pharmaceutical acceptable salts, solvate, N-oxide, prodrugs thereof,  and method of using the same for treating infectious disease, particularly, those caused by viruses, such as rhinovirus, coronavirus, influenza, etc. See, particularly, paragraph [000179]. The daily dosage of the compounds may be in the range of 0.05 µg/kg to   100 mg/kg per body weight. The dosage form may be oral, parenteral, topical, or directly to respiratory tract. See, particularly, paragraphs [000186] to [000206]. Particularly, the pharmaceutical composition is formulated for intravenous administration, intravitrial administration, intramuscular administration, oral administration, rectal administration inhalation, nasal administration, topical administration, ophthalmic administration or otic administration. On other embodiments of such pharmaceutical compositions, the pharmaceutical compositions is in the form of a tablet, a pill, a capsule, a liquid, an inhalant, a nasal spray solution, a suppository, a solution, an emulsion, an ointment, eye drop or ear drop. See. paragraph [00026].
Wu do not teach expressly the compound of elected species  INNA-006, characterized by the Pam2Cys-Ser-(CH2-CH2-O)12-glycinaminde, which differ from the compound of Wu in the chain lengths of the fatty acids (C12 vs C16) and PEG, and the C-terminal (glycinamide vs CH2COOH). Further Wu do not teach expressly the particular droplet size herein recited.
However, Tan et al. teach that Pam2Cys is a synthetic analogue of the lipid component of MALP-2 and has been shown as an agonist for TLR2. See, the Introduction section at page 2710. In its native form Pam2Cys is insoluble in aqueous solution. Tan et al conjugated Pam 2Cys to polyethylene glycol through a method known in the art to obtain a pegylated Pam2Cys, is readily soluble in saline and can be administered intranasally to respiratory tract. The conjugate has the PEG moiety terminated with glycyl amide 
    PNG
    media_image5.png
    155
    282
    media_image5.png
    Greyscale
.  See, page 2711, Figure 1; page 2712, the left column, the Results section. The pegylated Pam2Cys act as an immunostimulant by attracting neutrophils and macrophages and inducing secretion of IL-2, IL-6, IL-10, IFN-γ, MCP-1 and TNF-α. These change provide increase resistance against influenza A virus challenge and other benefit as well.  See, the abstract. Djupesland reveals that intranasal drug delivery has been old and well-known in the art and many dosage forms and delivery devices, including drops delivered with pipette, are known in the art, each with different characteristics suitable for various situations. See, particularly, the abstract at page 42, 46-51, particularly, table 1 at page 47. Single dosed pipettes is commonly used in the art. (page 46, the right column).  Nasal cavity is part of upper respiratory tract. See, particularly, page 44, the figures. Chaturvedi et al. teach that mucoadhesive polymer in nasal delivery system provides many advantages, such as promoting dosage form residence time in the nasal cavity as well as improving intimacy of contact with absorptive membranes of the biological system. See, the abstract. Chaturvedi et al. disclose one of limitation of nasal drug delivery is that there could be mechanical loss if the dosage form into the other part of the respiratory tract like lung. See, page 215, the last paragraph bridging to page 216. Mucoadhesive polymers have been used in various dosage forms of nasal delivery drugs, including liquid, spray and gels. See, page 219.
Cheng et al. teach that the droplet size is closely related to the delivery efficacy to nasal cavity. The efficacy increases with the particle size. From 1 µm to 10µm, 10 µm is the best. See, Figure 4 at page 271. Other factor affecting the efficacy including the spray devices and the angles of spray. See, particularly, page 279.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make the Pam2Cys –pegylated conjugation herein with the particular PEG moiety employed herein, i.e., through one serine, 28 units of ethylene glycol and the particular glycyl amide terminal group and to use it as a TLR2 agonists for treating and/or preventing viral infection, including influenza infection, particularly by administering the composition directly to respiratory tract, e.g., through intranasal administration. 
A person of ordinary skill in the art would have been motivated to make the Pam2Cys –pegylated conjugation herein with the particular PEG moiety employed herein, i.e., through one serine, 28 units of ethylene glycol and the particular glycyl amide terminal group and to use it as a TLR2 agonists for treating and/or preventing viral infection, including influenza infection, particularly by administering the composition directly to respiratory tract, e.g., through intranasal administration because the glycyl amide has been shown as suitable terminating group for pharmaceutical utility, and Pam2Cys has been an old and established TLR2 agonist suitable for pharmaceutical application. Further, adjust the length of PEG for hydrophilicity or aqueous solubility of the compounds would have been a matter of optimization of result affecting parameters, and would have been obvious to one of ordinary skill in the art. Note, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The nasal administration, such as drops delivered with pipette, or nasal spray would not normally deliver the drug to lower respiratory tract and it would have been with the purview of ordinary skill in the art to avoid the known mechanical loss of drug to lower respiratory tract. As to the particular droplet size, note, make the droplet size more than 10 µm would have been obvious as larger droplet size would lead to higher efficacy of delivery. Further, optimization of droplet size for an optimal delivery efficacy through routine experimentation would have been within the purview of ordinary skill in the art. Further, as to claim 8, such an intranasal treatment would have reasonably be expected to suppressing the viral infection from further development into lower respiratory tract, such as lung. For claims 16, 18, 20 and 21, it would have been with the purview of ordinary skill in the art to administer effective amounts of the drug with the known method, dropping, in a proper way so to avoid leak the liquid into the lung, such as properly arrange patient’s nasal and/or head position to avoid mechanical loss of the nasal dosage from nasal cavity. As to claim 66, note it would have been obvious to use a mucoadhesive polymer in the liquid drop because the mucoadhesive polymer would promote dosage form residence time in the nasal cavity, overcome mechanical loss, and improving the efficacy of drug delivery. For claim 65, making  a unit dose dispenser, Single dosed pipettes, would have been obvious as it has been a common practice in the art for making a single dosed pipette for nasal delivery. 
Response to the Arguments
Applicants’ amendments and remarks submitted May 9, 2022 have been fully considered, but found unpersuasive as to the rejections set forth above.
As to the functional limitation, applicants contend that “the claim specify the recited compounds in terms of their function,” and  that “this language had not impeded the examiner from being able to effectively search relevant prior art and the skilled addressee will clearly understand the scope of the term along with understanding how to assess whether a compound falls within the scope.”. The arguments are not probative as the arguments do not address how one of ordinary skill in the art to envisage the claim’s boundary for the TLR2 agonists in terms of structures. For a given compound, one would not be able to tell if the compound is or is not a TLR2 agonist, without test the compound. Defining a compound by what it does, rather than what it is not sufficient for define a clear scope for reason as set forth in the rejection. 
With respect to the improper Markush claims, for claim 28, applicants contend that both a virus and bacteria are acting as infectious agents and more specifically, the invention discloses virus and bacteria have same/similar nature as to respiratory conditions. The arguments are not persuasive. Viral infection and bacterial infection and associated conditions are not recognized in the art as similar in nature. They have acquired separate status in the art as evidenced by different classification: (A61P31/04 bacteria; A61P31/12 viruses). Treatment of viral infection and bacterial infection have not been art recognized as similar in nature. For claims 32-33, 68-70, applicants contend that all the components recited in claims 32-33 and 68-70 share a common structure (a lipid moiety). The arguments are not probative. Particularly, the lipid component of recited alternatives in claim 32 is not considered a significant structural element is shared by all of the alternatives. For example, a lipid in lipopolysaccharide, or lipoprotein is not a significant part of the compounds. In fact, lipid, peptidoglycan, lipoprotein, lipopeptide and lipopolysaccharide are not recognized in the art as in the same class of compounds. 
  As to claim 48 for broad range and narrow range, the amendment do not change the facts that the claim recites the broad recitation: a general structure pf A-Y-B, and the claim also recites many specific compounds.
For the rejections under 35 U.S.C. 103, applicants assert that the invention is based on the surprising finding that localized administration of a TLR2 agonist to the upper respiratory tract (URT), can reduce or prevent replication and dissemination of influenza virus from URT to the lung, and argue that the cited references do not discloses any working example for showing or suggesting such a benefit. Applicants further contend the prior art, particularly, Chaturvedi teaches away from droplet/particle size of >10 µm as Chaturvedi teaches smaller particles are preferred: “nanoparticles cross the mucosal epithelium better than microspheres do.” The arguments have been fully considered, but found unpersuasive. First, Wu et al. clearly teach the nasal administration of TLR2 agonist, which may be in the form of aerosols, solutions, drops, gels or dry powders (paragraph [000208]). Thus, the prior art teach the administration of the agonist to upper respiratory tract with minimum administration to the lower respiratory tract. As for asserted benefit from treating influenza infection, note, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., influenza infection) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Particularly, note the claims are not limited to treating influenza infection, but encompass other infection of respiratory tract, such as those caused by common cold, corona viruses, respiratory syncytial virus etc. 
With respect to the remarks that the cited references do not provide working examples of nasal administration, note, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), and "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). In instant case, the cited references clearly teach the nasal administration, including those for maintaining the drug in the nasal cavity. Thus, the employment of known administration method for such an administration would have been obvious. 
As to the droplet size and the teaching of Chaturvedi et al. it is noted that the recited part by applicant refers to solid particles concerning the absorption (cross the mucosal epithelium). For Nasal spray, the dosage is a liquid. Cheng reference teach the criticality of droplet size related to the delivery efficacy and suggest that droplet size > 10 µm is preferred for nasal administration. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627